DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 6, 8, 9, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. (2017/0071640).

In reference to claim 1, May et al. disclose a fastener system (10) comprising:
a fastener (14) comprising a head (52), wherein a recess (56) is provided in the head and comprises a configuration of lobes (58) and flutes (60) having vertical sidewalls (see Figure 3), wherein the recess comprises a top (54, Figure 3); and
a bit (12) configured to contact the top of the recess along a plurality of lines of contact (see figure below) along both the lobes and the flutes of the recess of the fastener, wherein the plurality of lines of contact extend continuously along the lobes and the flutes of the recess (note; the lines extend continuously because of the, “zero toggle driver interface”, see paragraph 34) to provide provides for frictional adhesion (i.e. “interference fit”) between the bit and the fastener (see paragraph 34, 39 and Figures 1-4). 

    PNG
    media_image1.png
    544
    754
    media_image1.png
    Greyscale

In reference to claims 5 and 19, May et al. disclose that each line of contact is curvilinear (see each line being curved in the annotated figure above). 

In reference to claims 6 and 20, May et al. disclose that each line of contact extends not only across an end (i.e. an inner end of lobes 58) of one of the lobes but also across and along a side (i.e. at a left side and/or a right side) of said one of the lobes going toward adjacent flutes (60, see Figure 4). 

In reference to claim 8, May et al. disclose that the recess of the fastener comprises six lobes and six flutes (see Figure 3). The examiner also notes that while May et al. includes additional lobes and flutes, it must be noted that May et al. still disclose the invention as claimed. The fact that it discloses additional structure (i.e. additional lobes and flutes) not claimed is irrelevant. 

In reference to claim 9, May et al. disclose that the recess of the fastener comprises five lobes and five flutes (see Figure 3). The examiner also notes that while May et al. includes additional lobes and flutes, it must be noted that May et al. still disclose the invention as claimed. The fact that it discloses additional structure (i.e. additional lobes and flutes) not claimed is irrelevant.

In reference to claim 14, May et al. disclose that the bit is configured to contact the top of the recess along the plurality of lines of contact along both the lobes and the flutes of the recess of the fastener (see Figure 4), wherein each line of contact is curvilinear (as previously shown in the annotated figure above), and wherein each line of contact extends not only across an end (i.e. an inner end of lobes 58) of one of the lobes but also across and along a side (i.e. at a left side and/or a right side) of said one of the lobes going toward adjacent flutes (60, see Figure 4).

In reference to claim 15, May et al. disclose a fastener system (10) comprising:
a fastener (14) comprising a head (52), wherein a recess (56) is provided in the head and comprises a configuration of lobes (58) and flutes (60) having vertical sidewalls (see Figure 3), wherein the recess comprises a top (54, Figure 3); and
a non-deformable bit (12) configured to contact the top of the recess along a plurality of lines of contact (see figure previously on page 3 above) along both the lobes and the flutes of the recess of the fastener, wherein the plurality of lines of provides for frictional adhesion (i.e. “interference fit”) between the bit and the fastener (see paragraph 34, 39 and Figures 1-4).
 
In reference to claim 16, May et al. disclose that the plurality of lines of contact of the non-deformable bit extend continuously along the lobes and the flutes of the recess (note; the lines extend continuously because of the, “zero toggle driver interface”, see paragraph 34) to provide frictional adhesion (i.e. “interference fit”) between the bit and the fastener (see paragraph 34, 39 and Figure 4).

In reference to claim 17, May et al. disclose that the plurality of lines of contact of the non-deformable bit continuously (note; the lines extend continuously because of the, “zero toggle driver interface”, see paragraph 34) engage the vertical sidewalls of the lobes and the flutes of the recess to provide frictional adhesion between the bit and the fastener (see paragraph 34, 39 and Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2017/0071640) in view of Applicant’s Admitted Prior Art2 (hereafter referred to as AAPA2, see pages 14-15 and Figures 7-8 and 14-15). 

In reference to claims 2 and 18, May et al. disclose the claimed invention as previously mentioned above, but lack, a bit cutter which matches the configuration of the recess in the fastener, wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper. 
However, AAPA2 teaches that it is old and well known in the art at the time the invention was made to provide a bit cutter (at 40b, see Figures 14 and 15) which matches the configuration of the recess in the fastener (see last paragraph on page 15 for disclosing that the, “bit cutter is used to form a profile on a bit where the bit cutter matches the configuration of a recess in a corresponding fastener…”), wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper (see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of May et al., with the known technique of forming a profile on a bit by using a cutter in order to match a configuration of a fastener recess, wherein the cutter includes a taper and a profile that progresses along the taper, as taught by AAPA2, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a cutter which ensures that all the lobes and flutes of a bit are the same size and which match with all the lobes and flutes in a fastener recess thereby increasing the frictional adhesion or “stick fit” between the bit and the fastener thereby preventing any unwanted disconnection during normal operation.

In reference to claim 13, AAPA2 discloses that a cross-sectional configuration diameter of bit (26b) changes along a tapered cutter path (see tapered flute and lobe portions on the end of bit 26b in Figure 15 [and in the figure below] and also see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”).

    PNG
    media_image2.png
    255
    490
    media_image2.png
    Greyscale


Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2017/0071640) in view of Ross (2015/0104271). 

In reference to claim 7, May et al. disclose the claimed invention as previously mentioned above, but lack, having the flutes of the recess being deeper than the lobes. 
However, Ross teaches that it is old and well known in the art at the time the invention was made to provide a fastener (120) with flutes (136) of a recess (128) being deeper than lobes (134, see Paragraph 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flutes and lobes, of May et al., with the known technique of providing flutes of a recess that are deeper than the lobes, as taught by Ross, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener having extra room for receiving a coating, such as zinc-flake coating thereby providing a fastener with more favorable tolerances.  

Claims 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (2017/0071640) in view of Chang (2009/0129887).

In reference to claims 10 and 21, May et al. disclose the claimed invention as previously mentioned above, but lack, the recess of the fastener has a middle, and comprises a post at the middle of the recess which is configured to provide tamper-resistance. 
However, Chang teaches that it is old and well known in the art at the time the invention was made to provide a drive system (Figure 3) including a fastener (1) having a recess (111) and a middle, and comprises a post (see figure below) at the middle of the recess which is configured to provide tamper-resistance (see Paragraphs 3 and 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of May et al., with the known technique of providing a tamper-resistance fastener having a post at the middle of the recess, as taught by Chang, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener having theft protection which prevents unauthorized persons from gaining access to a piece of equipment or otherwise dissemble an object where such fasteners have been employed.  
[AltContent: textbox (Post)][AltContent: arrow]
    PNG
    media_image3.png
    272
    354
    media_image3.png
    Greyscale

In reference to claims 11 and 22, Chang also discloses that a bit (2) comprises an end (211) having an opening (i.e. within 211, Figure 3), wherein the opening is configured to receive the post (see figure above) in the middle of the recess when the bit is engaged in the recess of the fastener (Paragraph 19).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lukes et al. (2017/0050300) also teaches of providing a bit (20) and fastener (34) system, wherein the bit includes a portion (at 56) that engages with a recess (46) of the fastener (paragraph 40 and Figures 1c-5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723